 


114 HR 1103 IH: Increasing American Jobs Through Greater Exports to Africa Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1103 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Smith of New Jersey (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, Small Business, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To create jobs in the United States by increasing United States exports to Africa by at least 200 percent in real dollar value within 10 years, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Increasing American Jobs Through Greater Exports to Africa Act of 2015. 2.Findings; purpose (a)FindingsCongress makes the following findings: 
(1)Export growth helps United States businesses grow and create American jobs. In 2011, United States exports supported 9,700,000 jobs and 97.8 percent of United States exports came from small- and medium-sized businesses in 2010. (2)The more than 20 Federal agencies that are involved in export promotion and financing are not sufficiently coordinated to adequately expand United States commercial exports to Africa. 
(3)The President has taken steps to improve how the United States Government supports American businesses by mandating an executive review across agencies and a new Doing Business in Africa initiative, but a substantially greater high-level focus on Africa is needed. (4)Many other countries have trade promotion programs that aggressively compete against United States exports in Africa and around the world. For example, in 2010, medium- and long-term official export credit general volumes from the Group of 7 countries (Canada, France, Germany, Italy, Japan, the United Kingdom, and the United States) totaled $65,400,000,000. Germany provided the largest level of support at $22,500,000,000, followed by France at $17,400,000,000 and the United States at $13,000,000,000. Official export credit support by emerging market economies such as Brazil, China, and India are significant as well. 
(5)Between 2008 and 2010, China alone provided more than $110,000,000,000 in loans to the developing world, and, in 2009, China surpassed the United States as the leading trade partner of African countries. In the last 10 years, African trade with China has increased from $11,000,000,000 to $166,000,000,000. (6)The Export-Import Bank of the United States substantially increased lending to United States businesses focused on Africa from $400,000,000 in 2009 to $1,400,000,000 in 2011, but the Export-Import Bank of China dwarfed this effort with an estimated $12,000,000,000 worth of financing. Overall, China is outpacing the United States in selling goods to Africa at a rate of 3 to 1. 
(7)Other countries such as India, Turkey, Russia, and Brazil are also aggressively seeking markets in Africa using their national export banks to provide concessional assistance. (8)The Chinese practice of concessional financing runs contrary to the principles of the Organization of Economic Co-operation and Development related to open market rates, undermines naturally competitive rates, and can allow governments in Africa to overlook the troubling record on labor practices, human rights, and environmental impact. 
(9)As stated in a recent report entitled Embracing Africa’s Economic Potential by Senator Chris Coons, Economic growth in Africa has risen dramatically, but the continent’s vast economic potential has not yet been fully realized by the U.S. Government or the American private sector.. (10)The African continent is undergoing a period of rapid growth and middle class development, as seen from major indicators such as Internet use, clean water access, and real income growth. In the last decade alone, the percentage of the population with access to the Internet has doubled. Seventy-eight percent of Africa’s rural population now has access to clean water. Over the past 10 years, real income per person in Africa has grown by more than 30 percent. 
(11)Economists have designated Africa as the next frontier market, with profitability of many African firms and growth rates of African countries exceeding global averages in recent years. Countries in Africa have a collective spending power of almost $9,000,000,000 and a gross domestic product of $1,600,000,000,000, which are projected to double in the next 10 years. (12)In the past 10 years, Africa has been home to 6 of the 10 fastest growing economies in the world. Sub-Saharan Africa is projected to have the fastest growing economies in the world over the next 10 years, with 7 of the 10 fastest growing economies located in sub-Saharan Africa. 
(13)When countries such as China assist with large-scale government projects, they also gain an upper hand in relations with African leaders and access to valuable commodities such as oil and copper, typically without regard to environmental, human rights, labor, or governance standards. (14)Unless the United States can offer competitive financing for its firms in Africa, it will be deprived of opportunities to participate in African efforts to close the continent’s significant infrastructure gap that amounts to an estimated $100,000,000,000. 
(b)PurposeThe purpose of this Act is to create jobs in the United States by expanding programs that will result in increasing United States exports to Africa by 200 percent in real dollar value within 10 years. 3.DefinitionsIn this Act: 
(1)AfricaThe term Africa refers to the entire continent of Africa and its 54 countries, including the Republic of South Sudan. (2)African DiasporaThe term African diaspora means the people of African origin living in the United States, irrespective of their citizenship and nationality, who are willing to contribute to the development of Africa. 
(3)AGOAThe term AGOA means the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.). (4)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Finance of the Senate; and (B)the Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives. 
(5)Development agenciesThe term development agencies includes the Department of State, the United States Agency for International Development (USAID), the Millennium Challenge Corporation (MCC), the Overseas Private Investment Corporation (OPIC), the United States Trade and Development Agency (USTDA), the United States Department of Agriculture (USDA), and relevant multilateral development banks. (6)Trade Policy Staff CommitteeThe term Trade Policy Staff Committee means the Trade Policy Staff Committee established pursuant to section 2002.2 of title 15, Code of Federal Regulations, and is composed of representatives of Federal agencies in charge of developing and coordinating United States positions on international trade and trade-related investment issues. 
(7)Multilateral development banksThe term multilateral development banks has the meaning given that term in section 1701(c)(4) of the International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes the African Development Foundation. (8)Sub-Saharan regionThe term sub-Saharan region refers to the 49 countries listed in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706) and includes the Republic of South Sudan. 
(9)Trade Promotion Coordinating CommitteeThe term Trade Promotion Coordinating Committee means the Trade Promotion Coordinating Committee established by Executive Order 12870 (58 Fed. Reg. 51753). (10)United States and Foreign Commercial ServiceThe term United States and Foreign Commercial Service means the United States and Foreign Commercial Service established by section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721). 
4.Strategy 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall establish a comprehensive United States strategy for public and private investment, trade, and development in Africa. (b)Focus of strategyThe strategy required by subsection (a) shall focus on— 
(1)increasing exports of United States goods and services to Africa by 200 percent in real dollar value within 10 years from the date of the enactment of this Act; (2)promoting the alignment of United States commercial interests with development priorities in Africa; 
(3)developing relationships between the governments of countries in Africa and United States businesses that have an expertise in such issues as infrastructure development, technology, telecommunications, energy, and agriculture; (4)improving the competitiveness of United States businesses in Africa, including the role the African diaspora can play in enhancing such competitiveness; 
(5)exploring ways that African diaspora remittances can help communities in Africa tackle economic, development, and infrastructure financing needs; (6)promoting economic integration in Africa through working with the subregional economic communities, supporting efforts for deeper integration through the development of customs unions within western and central Africa and within eastern and southern Africa, eliminating time-consuming border formalities into and within these areas, and supporting regionally based infrastructure projects; 
(7)encouraging a greater understanding among United States business and financial communities of the opportunities Africa holds for United States exports; (8)fostering partnership opportunities between United States and African small- and medium-sized enterprises; and 
(9)monitoring— (A)market loan rates and the availability of capital for United States business investment in Africa; 
(B)loan rates offered by the governments of other countries for investment in Africa; and (C)the policies of other countries with respect to export financing for investment in Africa that are predatory or distort markets. 
(c)ConsultationsIn developing the strategy required by subsection (a), the President shall consult with— (1)Congress; 
(2)each agency that is a member of the Trade Promotion Coordinating Committee; (3)the relevant multilateral development banks, in coordination with the Secretary of the Treasury and the respective United States Executive Directors of such banks; 
(4)each agency that participates in the Trade Policy Staff Committee; (5)the President's National Export Council; 
(6)each of the development agencies; (7)any other Federal agencies with responsibility for export promotion or financing and development; and 
(8)the private sector, including businesses, nongovernmental organizations, and African diaspora groups. (d)Submission to Congress (1)StrategyNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress the strategy required by subsection (a). 
(2)Progress reportNot later than 3 years after the date of the enactment of this Act, the President shall submit to Congress a report on the implementation of the strategy required by subsection (a). (3)Content of reportThe report required by paragraph (2) shall include an assessment of the extent to which the strategy required by subsection (a)— 
(A)has been successful in developing critical analyses of policies to increase exports to Africa; (B)has been successful in increasing the competitiveness of United States businesses in Africa; 
(C)has been successful in creating jobs in the United States, including the nature and sustainability of such jobs; (D)has provided sufficient United States Government support to meet third country competition in the region; 
(E)has been successful in helping the African diaspora in the United States participate in economic growth in Africa; (F)has been successful in promoting economic integration in Africa; and 
(G)has made a meaningful contribution to the transformation of Africa and its full integration into the 21st century world economy, not only as a supplier of primary products but also as full participant in international supply and distribution chains and as a consumer of international goods and services. 5.Special Africa Strategy CoordinatorThe President shall designate an individual to serve as Special Africa Export Strategy Coordinator— 
(1)to oversee the development and implementation of the strategy required by section 4; and (2)to coordinate with the Trade Promotion Coordinating Committee, (the interagency AGOA committees), and development agencies with respect to developing and implementing the strategy. 
6.Trade mission to AfricaIt is the sense of Congress that, not later than 1 year after the date of the enactment of this Act, the Secretary of Commerce and other high-level officials of the United States Government with responsibility for export promotion, financing, and development should conduct a joint trade mission to Africa. 7.Personnel (a)United States and foreign commercial service (1)In generalThe Secretary of Commerce shall ensure that not less than 10 total United States and Foreign Commercial Service officers are assigned to Africa for each of the first 5 fiscal years beginning after the date of the enactment of this Act. 
(2)AssignmentThe Secretary shall, in consultation with the Trade Promotion Coordinating Committee and the Special Africa Export Strategy Coordinator, assign the United States and Foreign Commercial Service officers described in paragraph (1) to United States embassies in Africa after conducting a timely resource allocation analysis that represents a forward-looking assessment of future United States trade opportunities in Africa. (3)Multilateral development banks (A)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Commerce shall, using existing staff, assign not less than 1 full-time United States and Foreign Commercial Service officer to the office of the United States Executive Director at the World Bank and the African Development Bank. 
(B)ResponsibilitiesEach United States and Foreign Commercial Service officer assigned under subparagraph (A) shall be responsible for— (i)increasing the access of United States businesses to procurement contracts with the multilateral development bank to which the officer is assigned; and 
(ii)facilitating the access of United States businesses to risk insurance, equity investments, consulting services, and lending provided by that bank. (b)Export-Import Bank of the United StatesOf the amounts collected by the Export-Import Bank that remain after paying the expenses the Bank is authorized to pay from such amounts for administrative expenses, the Bank shall use sufficient funds to do the following: 
(1)Increase the number of staff dedicated to expanding business development for Africa, including increasing the number of business development trips the Bank conducts to Africa and the amount of time staff spends in Africa to meet the goals set forth in section 9 and paragraph (4) of section 6(a) of the Export-Import Bank of 1945, as added by section 9(a)(2). (2)Maintain an appropriate number of employees of the Bank assigned to United States field offices of the Bank to be distributed as geographically appropriate through the United States. Such offices shall coordinate with the related export efforts undertaken by the Small Business Administration regional field offices. 
(3)Upgrade the Bank's equipment and software to more expeditiously, effectively, and efficiently process and track applications for financing received by the Bank. (c)Overseas Private Investment Corporation (1)StaffingOf the net offsetting collections collected by the Overseas Private Investment Corporation used for administrative expenses, the Corporation shall use sufficient funds to increase by not more than 5 the staff needed to promote stable and sustainable economic growth and development in Africa, to strengthen and expand the private sector in Africa, and to facilitate the general economic development of Africa, with a particular focus on helping United States businesses expand into African markets. 
(2)ReportThe Corporation shall report to the appropriate congressional committees on whether recent technology upgrades have resulted in more effective and efficient processing and tracking of applications for financing received by the Corporation. (3)Certain costs not considered administrative expensesFor purposes of this subsection, systems infrastructure costs associated with activities authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 231 et seq.) shall not be considered administrative expenses. 
(d)Rule of constructionNothing in this section shall be construed as permitting the reduction of Department of Commerce, Department of State, Export Import Bank, or Overseas Private Investment Corporation personnel or the alteration of planned personnel increases in other regions, except where a personnel decrease was previously anticipated or where decreased export opportunities justify personnel reductions. 8.TrainingThe President shall develop a plan— 
(1)to standardize the training received by United States and Foreign Commercial Service officers, economic officers of the Department of State, and economic officers of the United States Agency for International Development with respect to the programs and procedures of the Export-Import Bank of the United States, the Overseas Private Investment Corporation, the Small Business Administration, and the United States Trade and Development Agency; and (2)to ensure that, not later than 1 year after the date of the enactment of this Act— 
(A)all United States and Foreign Commercial Service officers that are stationed overseas receive the training described in paragraph (1); and (B)in the case of a country to which no United States and Foreign Commercial Service officer is assigned, any economic officer of the Department of State stationed in that country shall receive that training. 
9.Export-Import Bank Financing 
(a)Financing for projects in Africa 
(1)Sense of CongressIt is the sense of Congress that foreign export credit agencies are providing non-OECD arrangement compliant financing in Africa, which is trade distorting and threatens United States jobs. (2)In generalSection 6(a) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)) is amended by adding at the end the following: 
 
(4)Percent of financing to be used for projects in africaThe Bank shall, to the extent that there are acceptable final applications, increase the amount it finances to Africa over the prior year’s financing for each of the first five fiscal years beginning after the date of the enactment of the Increasing American Jobs Through Greater Exports to Africa Act of 2015.. (3)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Export-Import Bank shall report to the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate and the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives if the Bank has not used at least 10 percent of its lending capabilities for projects in Africa as described in paragraph (4) of section 6(a) of the Export-Import Bank of 1945, as added by paragraph (2). The report shall include the reasons why the Bank failed to reach this goal and a description of all final applications for projects in Africa that were deemed unworthy of Bank support. 
(b)Availability of portion of capitalization To compete against foreign concessional loans 
(1)In generalThe Bank shall make available annually such amounts as are necessary for loans that counter trade distorting non-OECD arrangement compliant financing or preferential, tied aid, or other related non-market loans offered by other nations for which United States companies are also competing or interested in competing. (2)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Export-Import Bank shall submit to the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate and the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives a report on all loans made or rejected that were considered to counter non-OECD arrangement compliant financing offered by other nations to its firms. The report shall not disclose any information that is confidential or business proprietary, or that would violate section 1905 of title 18, United States Code (commonly referred to as the Trade Secrets Act). The report shall include a description of trade distorting non-OECD arrangement compliant financing loans made by other countries during that fiscal year to firms that competed against the United States firms. 
10.Small Business AdministrationSection 22(b) of the Small Business Act (15 U.S.C. 649(b)) is amended— (1)in the matter preceding paragraph (1), by inserting the Trade Promotion Coordinating Committee, after Director of the United States Trade and Development Agency,; and 
(2)in paragraph (3), by inserting regional offices of the Export-Import Bank, after Retired Executives,. 11.Bilateral, subregional and regional, and multilateral agreementsWhere applicable, the President shall explore opportunities to negotiate bilateral, subregional, and regional agreements that encourage trade and eliminate nontariff barriers to trade between countries, such as negotiating investor friendly double-taxation treaties and investment promotion agreements. United States negotiators in multilateral forum should take into account the objectives of this Act. To the extent any such agreements exist between the United States and an African country, the President shall ensure that the agreement is being implemented in a manner that maximizes the positive effects for United States trade, export, and labor interests as well as the economic development of the countries in Africa. 
 
